*1341Appeal from, an order of the Family Court, Wayne County (Dennis M. Kehoe, J.), entered March 1, 2006 in a proceeding pursuant to Family Court Act article 3. The order adjudged that respondent is a juvenile delinquent and placed respondent for a period of 12 months in the custody of the New York State Office of Children and Family Services.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the fact-finding orders are vacated, and the matter is remitted to Family Court, Wayne County, for further proceedings on the petitions.
Memorandum: As petitioner correctly concedes, Family Court failed to comply with the nonwaivable provisions of Family Court Act § 321.3 in conducting the allocutions at issue. We therefore reverse the order of disposition, vacate the fact-finding orders, and remit the matter to Family Court for further proceedings on the petitions (see Matter of Mary L.M., 5 AD3d 1069 [2004]). Present—Hurlbutt, A.P.J., Gorski, Smith and Centra, JJ.